Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance
The following is an examiner’s statement of reasons for allowance: 
Ma, Liang, Wang, Lv, Yu, Zhang, & Wang. (2019). An Accurate Method to Distinguish Between Stationary Human and Dog targets Under Through-Wall Condition Using UWB Radar. Remote Sensing, 11(21), 2571. doi: 10.3390/rs11212571 (hereinafter Ma et al) is the closest prior art for disclosing an accurate method for distinguishing stationary human targets from dog targets under through-wall condition based on ultra-wideband (UWB) radar. It discloses a transmitter for transmitting pulse and a receiver receiving the reflected pulse. Ma et al also discloses the normalization along the slow-time dimension and the fast-time dimension. It further discloses signal preprocessing on the radar echo signal D(m,n) and removing Dc components from the signal. It discloses the amplitudes along slow-time at each sample point, which stands for a specific range, are defined as point signal.
However, Ma et al fails to disclose calculating a peak-to-background ratio VEtoB of the second energy signal E7 (l), and calculating an average correlation coefficient rm, and determining a type of the target through a target detection and distinction rule, wherein the target detection and distinction rule 20comprises conditions (a) to (f).
Xue, H., Liu, M., Zhang, Y., Liang, F., Qi, F., & Chen, F. et al. (2017). An Algorithm Based Wavelet Entropy for Shadowing Effect of Human Detection Using Ultra-Wideband Bio-Radar. Sensors, 17(10), 2255. doi: 10.3390/s17102255 (hereinafter Xue et al) is considered an analogous art for disclosing the application of ultra-wideband (UWB) radar for remote sensing of human beings and distinguishing human targets from animal targets. It discloses transmitting and receiving electromagnetic wave. Xue et al also discloses signal pre-processing and removing clutters from the signal. It further discloses the received waveforms are sampled in fast-time and slow-time.
However, Xue et al fails to disclose obtaining a maximum amplitude E7max of the 15second energy signal E7(l) and a position lmax corresponding to the maximum amplitude in the slow time direction; and step 4: calculating a peak-to-background ratio VEtoB of the second energy signal E7(l), and calculating an average correlation coefficient rm, and determining a type of the target through a target detection and distinction rule, wherein the target detection and distinction rule 20comprises conditions (a) to (f).
With reference to independent claim 1, the instant invention discloses calculating a peak-to-background ratio VEtoB of the second energy signal E7(l), and calculating an average correlation coefficient rm, and determining a type of the target through a target detection and distinction rule, wherein the target detection and distinction rule 20comprises conditions (a) to (f).
None of the prior art of record discloses in combination the claimed features, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-4 depends from allowable, independent claim 1,
each of the dependent claims 2-4 is allowable for at least, the reasons for which independent
claim 1 is allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
                                                                                                                                                                                                      /VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648